Citation Nr: 1111821	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-25 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972 and from April 1974 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

On August 4, 2010, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is also of record.

The Veteran also submitted additional evidence to the Board during his August 4, 2010, hearing and waived RO consideration of that evidence.  38 C.F.R. § 20.1304(c) (2010).


REMAND

The Veteran states that he suffers from hypertension as a result of his active military service.  Specifically, he contends that elevated blood pressure readings were documented throughout his service treatment records (STRs) and that he has, since that time, had problems with high blood pressure.  The Veteran believes that service connection for hypertension is therefore warranted because that disability was incurred in service.  See 38 C.F.R. §§ 3.303, 3.304 (2010).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by active military service if manifested to a compensable degree within a year of separation from qualifying active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A review of the Veteran's STRs reveals numerous blood pressure readings.  Although the Veteran's STRs do not include a diagnosis of hypertension, a number of treatment entries, to include dental treatment records, document a diastolic pressure of 90 mm or more.  In accordance with VA rating criteria, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  Post-service treatment records contain a diagnosis of hypertension that is well controlled with non-pharmacological or other medication therapy.

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for hypertension.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has a current diagnosis of hypertension.  Further, the Veteran's STRs contain notations of elevated blood pressure.  The Veteran's post-service medical records also contain diagnoses of borderline hypertension and hypertension.  Based on this evidence, the Board has determined that "low threshold" necessary to require a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83.  Accordingly, the Board finds that the claim of service connection for hypertension must be remanded for a VA medical examination that addresses the nature and etiology of the Veteran's current hypertension.  Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's hypertension is attributable to his active military service.

As for his claim of service connection for residuals of a CVA (stroke), the record shows that on May 13, 2007, the Veteran suffered a CVA for which he received treatment at the VA medical center (MC) in White River Junction, New Hampshire, and the Dartmouth Hitchcock Medical Center.  The Veteran has asserted his belief that his stroke was caused by dyslipidemia that was first found on testing during service.  He asserts, therefore, that service connection is warranted.  

At the outset, the Board notes that a finding of dyslipidemia is a laboratory result and not, in and of itself, a disability for VA compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  Nevertheless, disabilities related to high cholesterol levels may be subject to service connection.  In that regard, the Board notes that the Veteran has also not been afforded a VA examination in connection with his claim for service connection for stroke residuals.  VA outpatient treatment records dated in November 2007 indicate that, at that time, the Veteran's stroke residuals consisted of slurred speech and numbness in the tip of his right 5th finger.  Thus, the record contains evidence of a current disability.  Further, the Veteran's STRs document that high cholesterol was noted in service, first in 1987.  An August 1989 Army Wellness Check report stated that the Veteran's blood cholesterol was too high and indicated that he was at a high risk of heart disease and sudden death.  The Veteran also submitted an August 2007 letter from a VA physician who stated his belief that the Veteran's high cholesterol was a major risk factor contributing to his stroke.  

Based on this evidence, the Board has determined that "low threshold" necessary to require a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83.  Accordingly, the Board finds that the claim of service connection for residuals of a CVA must be remanded for a VA medical examination and opinion that addresses the nature and etiology of the Veteran's May 2007 CVA.  Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's CVA and identified residuals are attributable to his active military service.  In reaching a conclusion as to a possible medical nexus, the examiner must provide a full and complete rationale for all opinions expressed that should include a discussion of whether the Veteran has risk factors, other than high cholesterol, that led to his CVA.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner should also specifically identify any residuals that the Veteran suffers from as a result of his May 2007 CVA.  If no residuals are found on examination, the examiner should so state.  

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  The search for records kept by a Federal agency "shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." 38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2010) ("VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  

Here, the claims folder contains VA outpatient treatment records from the White River Junction VAMC dated from August 2006 to November 2007.  An August 8, 2006, entry notes that the Veteran was seen that day for a follow-up from a March 2006 visit.  As this indicates that the Veteran was receiving treatment at the White River Junction VAMC prior to August 2006 and, in order for the VA examiner on remand to fully assess the Veteran's health picture leading up to his May 2007 stroke, the Board finds that on remand, the agency of original jurisdiction (AOJ) must ensure that all relevant records are associated with the claims folder and considered in connection with the Veteran's claim for service connection for residuals of a CVA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records");

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hypertension since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim for service connection for residuals of a CVA.

The RO must specifically request from the White River Junction VAMC any pertinent treatment records for the Veteran dated before August 2006 and after November 2007.

3.  Schedule the Veteran for a VA examination in connection with his claim of service connection for hypertension.  (This should be done after action requested in paragraph 1, above is completed to the extent feasible.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should provide an opinion as to whether the Veteran's currently diagnosed hypertension is at least as likely as not related to his period of military service.  The examiner should make specific note of the elevated blood pressure readings documented in the Veteran's STRs.

4.  Schedule the Veteran for a VA examination in connection with his claim of service connection for residuals of a CVA.  (This should be done after action requested in paragraph 2, above is completed to the extent feasible.  This examination may be combined with the examination for hypertension if the AOJ finds an examiner with expertise sufficient to address both disabilities.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.)  

After a review of the claims folder and examination of the Veteran, the examiner should identify any residuals from which the Veteran currently suffers as a result of his CVA.  The examiner must also provide an opinion as to whether the Veteran it is at least as likely as not that the Veteran's May 2007 CVA was related to his period of military service, to include his high cholesterol documented therein.  In reaching a conclusion as to a possible medical nexus, the examiner must provide a full and complete rationale for all opinions expressed.  That rationale should include a discussion of whether the Veteran has risk factors other than high cholesterol that led to his stroke. 

5.  If an examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

6.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

